Name: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  agricultural structures and production
 Date Published: 1988-08-20

 Avis juridique important|31988D047288/472/EEC: Commission Decision of 26 July 1988 on the improvement of the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) Official Journal L 231 , 20/08/1988 P. 0038 - 0038*****COMMISSION DECISION of 26 July 1988 on the improvement of the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) (88/472/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to the second subparagraph of Article 24 (1) of Regulation (EEC) No 797/85, the Portuguese Government, on 26 January 1988, notified Decree Law No 358/87 of 17 November 1987 suspending certain aids for investments in the milk sector referred to in Decree Law No 79-A/87 implementing Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the said legislation with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions adopted to implement Regulation (EEC) No 797/85 in Portugal, having regard to Decree Law No 358/87 of 17 November 1987 suspending certain aids for investments in the milk sector, continue to satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 26 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.